Citation Nr: 0946340	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to August 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Togus, Maine Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
PTSD.  In March 2009, a hearing was held before a Decision 
Review Officer (DRO).  An interim rating decision in February 
2008 granted service connection for PTSD, rated 30 percent, 
effective April 12, 2007; the Veteran timely disagreed with 
the rating assigned.  A May 2009 rating decision increased 
the rating to 50 percent, also effective April 12, 2007.  The 
Veteran has not expressed satisfaction with the 50 percent 
rating; as such rating is less than the maximum afforded 
under the applicable criteria, the matter remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of service connection for right ear hearing loss is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.  


FINDINGS OF FACT

1.  A left ear hearing loss disability was noted when the 
Veteran was examined for enlistment and in processing of 
enlistment, and is not shown to have permanently increased in 
severity beyond natural progression during his active 
service.  

2.  Tinnitus was not manifested in service and is not shown 
to be related to the Veteran's military service, including as 
due to combat noise trauma therein; the preponderance of the 
evidence is against a finding that the Veteran's current 
tinnitus is related to his military service or to any event 
therein.  

3.  Throughout the appeal period, the Veteran's PTSD has been 
manifested by symptoms productive of no more than 
occupational and social impairment with reduced reliability 
and productivity; PTSD symptoms productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood are not shown.  


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.380 (2009).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

3.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Regarding the claims of service connection for left ear 
hearing loss and tinnitus, the Veteran was advised of VA's 
duties to notify and assist in the development of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An 
April 2007 letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the letter also informed the Veteran of 
disability rating and effective date criteria.  

Regarding the matter of the rating for PTSD, as the rating 
decision on appeal granted service connection, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  Id., aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  An August 2008 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating, and a May 2009 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding 
that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He was afforded VA examinations in August 2007, 
January 2008, and April 2009.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Service Connection 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a Veteran who engaged in combat with the enemy 
in active service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat Veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Left Ear Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).  

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was radar intercept officer, and that his 
decorations included the National Defense Service Medal, the 
Vietnam Campaign Medal with device, the Vietnam Service Medal 
with 1 star, and the Air Medal.  

Audiometry at the time of the Veteran's July 1967 service 
enlistment examination and September 1967 enlistment 
processing examination revealed that puretone thresholds, in 
decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
0 (10)
10 (15)
LEFT
-5 (10)
-5 (5)
-5 (5)
20 (30)
35 (40)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

Moderate left ear high frequency hearing loss was diagnosed.  

On May 1971 service separation examination, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
0
0
30
60

Postservice VA treatment records include an April 2004 record 
noting the Veteran was fitted for a hearing aid(s).  
On August 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
40
LEFT
5
5
20
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The Veteran reported that his 
military noise exposure was flying planes (F4 Phantoms) for 
approximately 4 years without hearing protection.  He denied 
postservice occupational and recreational noise exposure, and 
denied any history of earaches, ear infections, or drainage.  
After reviewing the Veteran's claims file, the examiner noted 
that on the July 1967 service enlistment examination there 
was a pre-existing hearing loss at 4000 Hertz.  The examiner 
also noted that the Veteran's left ear hearing loss increased 
in severity during his service, as shown by the May 1971 
separation examination, but opined that the worsening "is a 
reflection of a natural progression of a pre-existing hearing 
loss.  Therefore, in the left ear it also is less likely than 
not that the hearing loss is related to military noise."  

A newspaper article received in September 2007 states that 
the Veteran completed 65 missions in 4 months and had flown 
F4B Phantom fighter-bomber jets in support of ground troops.  

At the March 2009 DRO hearing, the Veteran testified that he 
had completed 95 combat missions during service; he indicated 
that he noticed a hearing loss in service, particularly in 
the left ear.  He denied any significant postservice 
occupational and/or recreational noise exposure.  

On April 2009 VA audiological evaluation (by the examiner who 
conducted the August 2007 evaluation), the examiner was asked 
to reconsider the prior opinion in light of the Veteran's 
documented aircraft noise exposure during service.  The 
examiner indicated that the noise exposure was considered on 
the prior examination, and again noted that the Veteran's 
left ear hearing loss had worsened during service, and opined 
that because it was the only ear that worsened, it "is the 
reflection of the natural progression of the pre-existing 
hearing loss and, therefore, it is less likely as not that 
the hearing loss in the left is related to military service, 
but is more likely due to a progression of the pre-existing 
hearing loss."  

At the outset, the Board notes that it is amply shown in the 
record, and not in dispute that the Veteran participated in 
numerous combat flight missions, and is entitled to the 
relaxed evidentiary standards under38 U.S.C.A. § 1154(b).  
However, as a left ear hearing loss disability at 4000 Hertz 
was noted when the Veteran was examined on enlistment, the 
question of whether a left ear hearing loss disability 
originated (was incurred) in service is removed from 
consideration.  

What remains to be addressed is whether the Veteran's left 
ear hearing loss disability was aggravated during service.  
To establish aggravation, it must be shown that during 
service the disability increased in severity beyond natural 
progression.  Such is a medical question, and requires 
competent (medical) evidence.  Significantly, the evidence 
does show that the Veteran's left ear hearing loss increased 
in severity somewhat during service.  However, a VA examiner 
has twice (in August 2007 and in April 2009) opined that 
increase in severity is due to the natural progression of the 
pre-existing left ear hearing loss disability, and less 
likely than not related to military noise.  The audiologist 
expressed familiarity with the record, explained the 
rationale for the opinion (noting that natural progression 
was evidenced by the unilateral nature of the increase), and 
is competent to offer medical opinions in the matter.  
Consequently, his opinion is probative evidence in this 
matter.  Because there is no competent (medical opinion) 
evidence to the contrary, it is persuasive.  Notably, the 
relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) do not 
apply where the question is medical in nature.  See Collette, 
82 F.3d at 392.  The Veteran's own assertions that his left 
ear hearing loss was aggravated by his service are not 
competent evidence; he is a layperson and lacks the medical 
training and expertise to opine in such medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence is against a finding that the 
Veteran's pre-existing left ear hearing loss disability 
increased in severity beyond natural progression during 
service , and therefore against his claim that his left ear 
hearing loss was aggravated by his service.  Accordingly, the 
claim must be denied.  

Service Connection for Tinnitus

The Veteran's STRs are silent for reports, complaints, 
treatment, or diagnoses relating to tinnitus.  No pertinent 
complaints, defects, or abnormalities were noted on May 1971 
service separation examination; clinical evaluation of the 
ears was normal (other than left ear hearing loss disability, 
as noted above).  

Postservice VA treatment records include a March 2003 record 
wherein the Veteran complained of chronic ringing in the 
ears, especially the left ear, for at least the last 30 
years.  An October 2003 record notes the Veteran suffered 
from chronic tinnitus.   

On August 2007 VA audiological evaluation, the Veteran's 
medical records were reviewed.  He complained of constant 
tinnitus in his left ear, and periodic tinnitus in his right 
ear.  He related that his tinnitus was long-standing (and 
that he was unsure of the time of onset).  The diagnosis was 
periodic tinnitus in the right ear, and constant tinnitus in 
the left.  The examiner opined that "it would be less likely 
as not that the veteran's tinnitus is related to military 
service, but more likely due to hearing loss due to 
nonmilitary factors."  

At the March 2009 DRO hearing, the Veteran testified that he 
noticed tinnitus in his left ear after his third combat 
flight mission, and that he has a constant buzzing in his 
left ear.  

It is not in dispute that the Veteran has tinnitus as such 
disability is noted in his postservice treatment records and 
on VA audiological evaluation.  As is noted above, the 
Veteran is entitled to the relaxed evidentiary standards of 
38 U.S.C.A. § 1154(b).  However, to establish service 
connection for tinnitus he must still show that it is related 
to his service/noise exposure therein.  The Veteran's 
STRs/service separation examination report contain no mention 
of tinnitus.  Consequently, service connection for tinnitus 
on the basis that it became manifest in service and persisted 
is not warranted.  The matter of a nexus between current 
tinnitus and the Veteran's service/exposure to noise trauma 
therein is a medical question, and requires medical 
expertise.  There is no medical evidence in the record that 
supports the Veteran's claim that such a nexus exists.  

The only competent (medical) evidence of record that 
addresses whether the appellant's tinnitus is related to his 
service/noise exposure therein is the August 2007 VA 
examiner's opinion that is against his claim.  The Board 
finds this opinion particularly probative, and persuasive, 
because the examiner summarized the pertinent evidence and 
explained the rationale for the opinion, pointing to 
alternate more likely etiology, a nonservice-connected 
hearing loss.  Notably, the earliest clinical notation of 
tinnitus was in 2003, approximately 32 years after the 
Veteran's separation from service; a lengthy time interval 
between service and the earliest postservice notation of the 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
current tinnitus is service-related.  See Maxson v.Gober, 230 
F.3d at 1330, 1333 (Fed. Cir. 2000)..  

The Board has considered the Veteran's own statements 
alleging that his tinnitus was incurred during his military 
service.  The etiology of a disability is a medical question.  
Because the Veteran is a layperson, he is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  

Increased Rating for PTSD

Service connection for PTSD was granted in February 2008.  
The 50 percent rating in effect has been assigned effective 
from April 2007 (the date of the grant of service 
connection).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which 
provides for a 50 percent rating where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation of time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
GAF score of 61-70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of alcohol abuse/dependence, mood disorder, 
and depression.  However, records have not specifically 
indicated what, if any,  symptoms are attributable only to 
these nonservice-connected disabilities.  Thus, for the 
limited purpose of this decision, the Board will attribute 
all psychiatric signs and symptoms to the service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  

On close review of the evidence of record in light of the 
governing regulations set forth above, the Board concludes 
that throughout the appeal period the Veteran's PTSD has 
never been manifested by symptoms that more nearly 
approximate the criteria for the next higher (70 percent) 
rating; hence, an increase (including on a "staged" basis) 
rating is not warranted.  Specifically, the evidence does not 
show occupational impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.  

The record does not contain any evidence of obsessional 
rituals which interfere with routine activities.  VA 
treatment records and examination reports consistently note 
that the Veteran's speech was of normal rate, volume, and 
clarity; hence, his speech was not intermittently illogical, 
obscure, or irrelevant.  There is no evidence of spatial 
disorientation; the Veteran has been consistently described 
as alert and oriented as to time, place, and person.  VA 
treatment records and examination reports all state 
throughout the appeal period that the Veteran denied suicidal 
or homicidal ideation.  

The evidence also does not show that the Veteran has 
neglected his personal appearance or hygiene for any distinct 
period of time during the appeal period.  VA treatment 
records and VA examination reports consistently describe him 
as casually dressed and groomed.  

The evidence does not show that the Veteran has had any 
cognitive impairment for any distinct period of time during 
the appeal period.  On January 2008 VA examination, the 
Veteran reported that his short-term memory was "horrible"; 
the examiner noted that the Veteran's recent and remote 
memories appeared to be largely intact, he was able to recall 
3/3 common objects after a short delay, he performed the 
Serial Sevens without error, and he was able to attend to and 
carry out simple directions.  VA treatment records throughout 
the appeal period all state that the Veteran's immediate, 
recent, and remote memory is intact.  See, e.g., September 6, 
2005 VA mental health assessment.  Hence, the evidence does 
not show any distinct period of time when cognitive 
impairment, to include memory loss, was shown.  

The Veteran has been shown to have historically had some 
difficulty establishing and maintaining effective 
relationships.  VA treatment records and VA examination 
reports show that he was previously married for approximately 
20 years, and has two children from whom he is estranged.  
However, he married his current spouse in 2002, and on 
January 2008 VA examination, reported his relationship with 
his present wife is stable and that he has a "very good" 
relationship with his stepchildren.  In a June 2008 VA mental 
health assessment, it was noted that the Veteran was 
emotional when talking about a closer relationship with his 
wife.  A September 2007 PTSD assessment report notes also 
that the Veteran has a good relationship with his mother and 
gets along well with his sister.  On January 2008 VA 
examination, he reported almost daily contact with his sister 
and weekly contact with one of two brothers.  On March 2008 
VA mental health assessment, it was again noted the Veteran 
was very close with his sister.  On January 2008 VA 
examination he reported that he gets together with friends 
every weekend, going to each other's houses to have dinner 
and socialize.  Hence, while the evidence shows he has had 
some difficulty establishing and maintaining relationships, 
it does not show that he has had an inability to establish 
and maintain effective relationships at any time during the 
appeal period.  

Regarding impaired impulse control, on January 2008 VA 
examination, the Veteran reported that he gets angry easily 
and does not always manage his anger constructively.  A 
January 2008 mental health assessment report notes that three 
years prior the Veteran was involved in a violent altercation 
with his spouse's ex-husband.  He has been diagnosed with a 
mood disorder, to include anger.  However, there is no 
evidence that he has become violent with his ex-spouse, 
current spouse, family members, or his stepchildren.  The 
record reflects that he generally is able to control his 
anger, and that his unprovoked irritability does not 
generally include violence (which is very rare).  

The Veteran has reported flashbacks to his experiences in the 
Vietnam War, as well as nightmares, cold sweats, and 
anxiety/panic attacks about his experiences; however, such 
are not shown to have impacted substantially on occupational 
and social functioning.  Regarding occupational functioning, 
the Veteran has reported that he has had trouble holding on 
to a job.  On January 2008 VA examination, he indicated that 
immediately after separation from service, he worked as an 
auditor but was asked to leave.  He also reportedly worked 
for a friend of his family in advertising, but was again 
asked to leave after six months.  He then worked for his 
father, but the company went bankrupt.  Currently he was a 
self-employed realtor for the past 10 years, and also 
renovated houses and resold them.  The examiner opined that 
with the Veteran's current occupational environment, it was 
likely his PTSD symptoms are "transient or mild and 
decreased work efficiency and inability to perform 
occupational tasks occurs only during periods of significant 
stress."  Significantly, his PTSD symptoms are not shown to 
have affected his ability to function independently, 
appropriately, or effectively.  

The Board notes a GAF score of 48 was assigned on January 
2008 mental health assessment, and that such score signifies 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  However, the clinical 
findings reported do not support such score.  The evidence of 
record shows that while the Veteran has some difficulty 
establishing and maintaining relationships, he maintains 
effective relationships with his spouse, stepchildren, 
sister, and friends.  The evidence also reveals frequent 
depression, some impaired impulse control and some difficulty 
maintaining employment; however, such symptoms have not 
caused him substantial impairment in most areas of his life.  
There is no evidence that he has become violent with his ex-
spouse, current spouse, family members, or stepchildren, and 
he has been self-employed throughout the appeal period.  In 
view of the foregoing, and the clinical findings noted on VA 
examination and during VA treatment sessions, the Board finds 
that the above-noted GAF score is not dispositive and does 
not serve as a basis for an increased evaluation when 
considered with the other evidence of record.  Notably, all 
other GAF scores in the evidence of record range from 66-70 
(reflective of mild symptoms).  

In light of the foregoing, the Board finds that the Veteran's 
overall disability picture throughout the pendency of this 
claim, is one best described as occupational and social 
impairment with reduced reliability and productivity, i.e., 
the disability picture consistent with the criteria for the 
50 percent rating currently assigned.  Consequently, the 
preponderance of the evidence is against a higher (70 
percent) schedular rating, and the benefit of the doubt rule 
does not apply.  

Extraschedular Evaluation

The Board has also considered whether the Veteran's claim for 
an increased rating should be referred for extraschedular 
consideration.  An extraschedular rating is warranted when 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States 
Court of Appeals for Veterans Claims outlined a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  The first step requires a 
determination (based on comparison of the severity and 
symptomatology of the veteran's service connected disability 
with the criteria in the rating schedule) whether the 
veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular rating is therefore 
adequate.  If so, the inquiry does not need to proceed any 
further; referral for extraschedular consideration is not 
necessary.  

The symptoms and associated impairment described by the 
Veteran or clinically noted are all encompassed by the 
schedular criteria, and therefore those criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.  Furthermore, the Veteran has 
been self-employed throughout, and the matter of entitlement 
to a total disability rating based on individual 
unemployability is not raised by the record.


ORDER

Service connection for left ear hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

A rating in excess of 50 percent for PTSD is denied.  


REMAND

The Veteran's STRs show that in October 1968 his right ear 
puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
35







On August 2007 and April 2009 VA audiological evaluation, the 
examiner noted the Veteran's July 1967 enlistment examination 
and his May 1971 separation examination, and opined that it 
was less likely as not that his current right ear hearing 
loss was related to his military service.  The audiologist 
did not discuss the significance (and appears to have been 
unaware of)  the October 1968 findings.  His opinion 
regarding the etiology of the Veteran's right ear hearing 
loss therefore appears based on an incomplete and inaccurate 
picture of the disability, and is inadequate.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a 
physician's opinion based on an inaccurate factual premise 
has no probative value).  Consequently another VA examination 
to secure a medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to an otologist for review and 
an opinion regarding the likely etiology 
of the his right ear hearing loss.  Based 
on a review of the record, the consulting 
physician should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's right ear hearing loss is 
etiologically related to his well-
documented exposure to combat aircraft 
noise in service?  The examiner must 
explain the rationale for the opinion (to 
include discussion of the significance of 
the October 1968 audiometry).  

2.  The RO should then readjudicate the 
claim of service connection for right ear 
hearing loss.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


